DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s election without traverse of Group I (claims 1-11, and 35), directed to a method for treating acute myeloid leukemia (AML) by administering an anti-EGFL7 antibody, and the species of gilterinib in the reply filed on 1/5/202 is acknowledged. Claims 27-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 5, 7, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2021.
Claims 1-11, and 27-35 are pending.

Claims 1-4, 6, and 8-11 are under examination.

Priority
	This application is a national stage entry (371) of PCT/US2018/029059, filed 4/24/2018, which claims priority from U.S. provisional application 62489015, filed 4/24/2017.

Information Disclosure Statement
	Applicant’s IDS submitted 10/24/2019, IDS submitted 2/6/2020, IDS submitted 2/7/2020, and IDS submitted 2/28/2021, have been acknowledged and considered. Signed copies are attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, and 8-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims are directed to a method for treating acute myeloid leukemia (AML), comprising: administering to a subject in need thereof an effective amount of any antibody or antigen- binding fragment thereof that specifically binds to an EGFL7 polypeptide.
	The antibodies must also have a biological activity relevant to the claimed therapeutic methods.
	There is a lack of a written description regarding which antibodies would have the claimed function (i.e. specifically binds to an EGFL7 polypeptide and have therapeutic activity).
	The specification only describes working examples using the anti-EGFL7 therapeutic antibody, Parsatuzumab (Page 74, line 10). The specification does not disclose any other therapeutic antibodies.
	The state of the art even after the time the application was filed, only discloses a few other antibodies other than Parsatuzumab which have the claimed function (i.e. specifically binds to an EGFL7 polypeptide and have therapeutic activity). Xu (J Cell Physiol. 2018 Nov;233(11):8526-8537) discloses, in regards to treating NSCLC, “anti-EGFL7 antibody was generated and evaluated in preclinical murine st full paragraph) and that h18F7 is humanized 18F7 (Page 4000, 1st full paragraph), which is the anti-EGFL7 antibody taught above, by Ye. As evidenced by NCI-2 (NCI, Dictionary of Cancer Terms), parsatuzumab is also known as MEGF0444A. Thus, the art is silent in regards to any other therapeutic EGFL7 binding antibodies which have therapeutic activity other than parsatuzumab and the 2 other antibodies disclosed in Ye.
	With the exception of Parsatuzumab, the skilled artisan cannot envision the detailed chemical structure of the encompassed anti EGFL7 antibodies with therapeutic activity, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
	One of ordinary skill in the art could not readily envision, the structure required for anti EGFL7 antibodies with therapeutic activity.  There is no disclosure of a correlation between structure and 
	Additionally, the specification fails to provide a descriptive of structural features that are common to the encompassed anti EGFL7 antibodies.  Although the specification discloses anti EGFL7 antibody, parsatuzumab, it does not disclose the structure encompassed by the full scope of the claims.
	Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus of anti-EGFL7 antibodies, and because the genus is highly variable, due to the lack of a written description, the disclosure of the anti EGFL7 antibody, parsatuzumab, in the Working examples are insufficient to describe a highly variant genus.  Because the artisan cannot envision the detailed structure of the encompassed therapeutic antibody required for the binding of EGFL7 outside the specified parsatuzumab and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. 
	Consequently, Applicant was not in possession of the instant claimed invention.  See Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  Adequate written description of genetic material “'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice.  Id.
	Therefore only the anti-EGFL7 antibody, parsatuzumab, meets the written description provision of 35 U.S.C. § 112 first paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 6, 8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 2013/0129735 A1, published 5/23/2013), Trujillo (J Oncol. 2012;2012:128608. doi: 10.1155/2012/128608. Epub 2011 Sep 5.), and Shen (Blood 2016; 128 (22): 2689., published 12/2/2016), as evidenced by NCI (NCI, Dictionary of Cancer Terms).
	In regards to instant claims 1 and 3, Ye teaches a method for reducing or inhibiting angiogenesis in a subject having a pathological condition associated with angiogenesis, comprising administering to the subject an effective amount of the anti-EGFL7 antibodies, 4F11, 10G9, and 18F7 (Claim 33).
	Ye further teaches the pathological condition is a neoplasm, wherein the neoplasim is a carcinoma (Claims 34-35). Thus Ye teaches a method of treating cancer comprising administering to a subject in need thereof an effective amount of an antibody or antigen-binding fragment thereof that specifically binds to an EGFL7 polypeptide.
	Ye further teaches the method further comprises administering to the subject an anti-angiogenic agent (Claim 38).
	Further, as evidenced by NCI, “anti-angiogenic agent” is a drug or substance that keeps new blood vessels from forming. In cancer treatment, anti-angiogenesis agents may prevent the growth of new blood vessels that tumors need to grow. Also called angiogenesis inhibitor.
	Ye further teaches that EGFL7 promotes human umbilical vein endothelial cell (HUVEC) adhesion and that Each of Mabs 4F11, 10G9, and 18F7 blocked cell adhesion to human or mouse EGFL7 protein and further that all three anti-EGFL7 mabs specifically blocked HUVEC migration on EGFL7 (paragraphs 0341-342). Thus, Ye teaches that the anti-EGFL7 antibodies inhibit EGFL7 activity.
	Ye does not teach treating specifically acute myeloid leukemia (AML).
	Ye does not teach treating specifically CN-AML.

	Ye does not teach the method wherein the antibody or antigen binding fragment thereof inhibits EGFL7 activity in acute myeloid leukemia blasts.
	This deficiency is made up for by Trujillo and Shen.
	Trujillo teaches that recent evidence indicates that leukemia cells, like tumor cells, depend on angiogenesis in the bone marrow (Abstract; Page 2, 3rd paragraph; Figure 3) . Clinically, increased angiogenesis has been reported in the bone marrow of patients with AML (Page 2, 3rd paragraph). Trujillo further teaches three general mechanisms whereby AML exploits angiogenic pathways, including direct induction of angiogenesis, paracrine regulation, and autocrine stimulation (Abstract; Figure 1).
	Trujillo teaches in AML, activating mutations in FLT3, especially internal tandem duplications, predict for a higher chance for refractory and relapsed disease (Page 6, 2nd full paragraph). Trujillo further teaches approximately 30% of AML patients have an activating FLT3 mutation (Page 6, 3rd full paragraph). Trujillo discloses Sunitinib, Semaxanib, and Sorafenib as angio-inhibitory FLT3 TKIs for treating AML (Table 1; Page 6).
	Shen teaches significant increased levels of EGFL7 protein in the medium of cultured primary AML cells (n=3, 31-443 pg/mL) compared to media alone (Abstract). Shen teaches high EGFL7 is associated with worse prognosis in patients with CN-AML, and that EGFL7 is expressed and secreted by the AML cells in an autocrine fashion, promoting their growth in part through antagonizing NOTCH2 activation (Abstract). Targeting EGFL7 with antibodies to reduce NOTCH binding might represent a novel therapeutic approach to reactivate NOTCH signaling, allowing for blast differentiation and elimination of AML (Abstract).
	It would have been obvious to one of ordinary skill in the arts to modify the method as taught by Ye, to specifically treat AML, in light of the teachings of Trujillo and Shen. As Ye already teaches a 
	Thus the modified method of Ye, Trujillo, and Shen above would meet the limitations of instant claims 1, 3, and 11.
	Further, one of ordinary skill in the arts would have been motivated to modify the method of Ye, Trujillo, and Shen above to more specifically treat CN-AML, in light of the teachings of Shen. Shen teaches CN-AML patients with high EGFL7 expression were less likely to achieve CR (52% v 76%, P=.009). Patients with high EGFL7 expression status had shorter event-free survival (5-year rates: 6% v 13%, P=.03) and overall survival (5-year rates: 10% v 16%, P=.009) than patients with low EGFL7 expression status. Thus, one of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to specifically treat CN-AML, which would clearly benefit from inhibition of EGFL7 expression, thus meeting the limitation of instant claim 10.
	Further, it would have been obvious to one of ordinary skill in the arts to modify the method as taught by Ye, Trujillo, and Shen above, to specifically administer the angio-inhibitory FLT3 TKI, in light of the teachings of Trujillo, and as evidenced by NCI. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so as Ye teaches a method for reducing or inhibiting angiogenesis in a subject having a pathological condition associated with angiogenesis, comprising administering to the subject an effective amount of the anti-EGFL7 antibody further comprising administering to the subject an anti-angiogenic agent; NCI discloses that “anti-angiogenic agent” is a drug or substance that keeps new blood vessels from forming, and that In cancer treatment, anti-angiogenesis agents may prevent the growth of new blood vessels that tumors need to grow, and .

Claims 1, 3, 6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 2013/0129735 A1, published 5/23/2013), Trujillo (J Oncol. 2012;2012:128608. doi: 10.1155/2012/128608. Epub 2011 Sep 5.), Shen (Blood 2016; 128 (22): 2689., published 12/2/2016), and Lee (Blood. 2017 Jan 12;129(2):257-260. doi: 10.1182/blood-2016-10-745133. Epub 2016 Dec 1.).
	In regards to claims 1, 3, 6, 8, and 10-11, the teachings of Ye, Trujillo, and Shen are discussed supra.
	Ye, Trujillo, and Shen do not teach the FLT3 inhibitor is gilteritinib.
	This deficiency is made up for by Lee.
	Lee teaches gilteritinib may be the most useful FLT3 TKI developed to date, in regards to treating AML (Page 259, right column, above “References”; Figure 1).
	It would have been obvious to one of ordinary skill in the arts to modify the method as taught by Ye, Trujillo, and Shen to specifically use gilteritinib as the FLT3 TKI. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so as Lee teaches gilteritinib may be the most useful FLT3 TKI developed to date, in regards to treating AML.

Claims 1-4, 6, 8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 2013/0129735 A1, published 5/23/2013), Trujillo (J Oncol. 2012;2012:128608. doi: 10.1155/2012/128608. Epub 2011 Sep 5.), Shen (Blood 2016; 128 (22): 2689., published 12/2/2016), and Johnson (J Clin Invest. 2013;123(9):3997-4009. doi:10.1172/JCI67892., published 8/15/2013) and evidenced by NCI-2 (NCI, Dictionary of Cancer Terms).
supra.
	Ye, Trujillo, and Shen do not teach the antibody or antigen-binding fragment thereof binds to the EGF/DSL domain of EGFL7.
	Ye, Trujillo, and Shen do not teach the antibody or antigen-binding fragment thereof is parsatuzumab
	These deficiencies are made up for by Johnson.
	Johnson discloses that h18F7 is also called MEGF0444A (Page 4003, left column, 1st full paragraph) and that h18F7 is humanized 18F7 (Page 4000, 1st full paragraph), which is the anti-EGFL7 antibody taught above, by Ye. As evidenced by NCI-2, parsatuzumab is also known as MEGF0444A.
	Johnson further teaches that a phase Ia dose-escalation study examined single-agent h18F7 administered i.v. once every 3 weeks (q3wk) (Page 4003, left column, 1st full paragraph). A second, phase Ib, study consisted of 2 arms: arm A examined escalating doses of h18F7 with a fixed dose of 10 mpk bevacizumab administered every 2 weeks (q2wk); arm B was similar to arm A except with the addition of paclitaxel (90 mg/m2 every week, qwk) (Page 4003, left column, 1st full paragraph).
	It would have been obvious to modify the method as taught by Ye, Trujillo, and Shen to specifically use humanized 18F7 (also known as MEGF0444A or parsatuzumab). One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to treat human patients with humanized 18F7, which is an anti-EGFL7 antibody already shown to have anti-tumor effects. Further, as evidenced by instant claim 4, parsatuzumab binds to the EGF/DSL domain of EGFL7. Thus the limitations of claims 2 and 4 are met.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643       


/HONG SANG/Primary Examiner, Art Unit 1643